      Case 1:19-cv-05727-JPO-RWL Document 169 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              12/28/2020
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order addresses the issues raised in the parties’ letters at Dkts. 162 and 163

(and subsequent correspondence).

        1.       The Cancel deposition should be scheduled for a day that is different than

the day designated for taking the deposition of Mr. Sullivan. The Court does not agree

with Plaintiff’s proffered justification for scheduling the two depositions on the same day

at the same time.

        2.       A full day of 7-hour deposition questioning does not include time expended

for breaks.

        3.       Regardless of when defense counsel learned of particular notes or other

responsive documents, it is inexcusable for responsive documents not previously

produced to keep emerging. The Court has reminded defense counsel on multiple

occasions of their obligation to properly and fully inquire of their clients and to ensure that

a comprehensive, reasonable search of responsive documents be made. If there are any

additional such instances, Defendants and defense counsel will be subject to sanctions,

monetary and otherwise.




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 169 Filed 12/28/20 Page 2 of 2




       4.     At the same time, plaintiff counsel must refrain from insisting that certain

materials exist when it has been established that they do not. Plaintiff counsel of course

may inquire at deposition about documents that may or may not exist. Should further

responsive documents emerge that were not previously produced, provision 3 above shall

come into play.

       5.     Any further letter to the Court requesting relief must set forth at the outset

of the letter: (a) the day(s) and time(s) counsel conferred or attempted to confer with

opposing counsel about the matter, (b) the means of communication, and (c) a statement

that counsel has made a good faith attempt to meet and confer and that the parties have

reached an impasse.

       6.     For months, both defense and plaintiff counsel have inundated the Court

with extensive gratuitous discovery correspondence, cast unprofessional aspersions on

each other, and generally acted unprofessionally by failing to cooperate with each other.

Accordingly, on any further discovery-related application made to the Court, the losing

party will, subject to the Court’s discretion, be required to pay the costs and attorney’s

fees of the other party expended in connection with making or opposing the application,

as the case may be.

                                          SO ORDERED.



                                          _______________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE
Dated: December 28, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
